DATE 8/6/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                       8/7/2015 7:20:25 PM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-33603

VOLUME                       PAGE                       OR          IMAGE # 65940567

DUE 10/21/2015                                         ATTORNEY 24094796

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              6/23/2015

REQUEST FOR FINDINGS OF FACT DATE FILED 6/23/2015

REQUEST TRANSCRIPT DATE FILED                                        NONE

NOTICE OF APPEAL DATE FILED                                         8/5/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: _BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      AUG 07, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201433603__ PJN> __ TRANS NUM: _________ CURRENT COURT: 11 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: POE, LAURIE                        VS OMNI FLOW COMPUTERS INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00003-0001 AGT          OMNI FLOW COMPUTERS INC BY SER
_     00002-0001 DEF 12188690 OMNI FLOW COMPUTERS INC            LEMAY, GLENN
_     00002-0001 PAD 22085600 WUKOSON, DAVID J.
_     00001-0001 PLT 24062952 POE, LAURIE                        RAIA, BEN JOS




==> (4) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP